                Case 20-21399                  Doc 1               Filed 12/04/20           Entered 12/04/20 15:54:18                                Page 1 of 82

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                    District of Connecticut

 Case number (If known):                              Chapter you are filing under:
                                                      ✔
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13
                                                                                                                                                      ❑Check if this is an
                                                                                                                                                           amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                     04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              James                                                              Wendy
       government-issued picture                   First name                                                       First name
       identification (for example, your           D.                                                                A.
       driver’s license or passport).              Middle name                                                      Middle name

       Bring your picture identification to        Hapgood                                                           Hapgood
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 1        1       4   5                                xxx - xx - 1         7       0     3
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               Case 20-21399             Doc 1              Filed 12/04/20                Entered 12/04/20 15:54:18                           Page 2 of 82

 Debtor 1            James               D.                               Hapgood
 Debtor 2            Wendy               A.                               Hapgood                                           Case number (if known)
                     First Name          Middle Name                      Last Name


                                          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):



                                          ❑I have not used any business names or EINs.                         ❑I have not used any business names or EINs.
  4.   Any business names and
       Employer Identification
       Numbers (EIN) you have used
                                          The Amused Owl LLC                                                   The Amused Owl LLC
       in the last 8 years
                                          Business name                                                        Business name
       Include trade names and doing
       business as names
                                          Business name                                                        Business name

                                              8     4   -    2       8    8   -   2   4       4    9            8       4    -   2       8    8   -   2   4       4    9
                                          EIN                                                                  EIN


                                                        -                                                                    -
                                          EIN                                                                  EIN




                                                                                                               If Debtor 2 lives at a different address:
  5.   Where you live
                                          50 Aspinook Street Apt A
                                          Number                 Street                                        Number                Street




                                          Jewett City, CT 06351
                                          City                                        State       ZIP Code     City                                       State       ZIP Code

                                          New London
                                          County                                                               County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                          it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                          this mailing address.                                           mailing address.


                                          Number                 Street                                        Number                Street



                                          P.O. Box                                                             P.O. Box



                                          City                                        State       ZIP Code     City                                       State       ZIP Code




  6.   Why you are choosing this          Check one:                                                           Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑       Over the last 180 days before filing this petition, I have   ✔
                                                                                                               ❑      Over the last 180 days before filing this petition, I have
                                                  lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑       I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 2
              Case 20-21399              Doc 1         Filed 12/04/20               Entered 12/04/20 15:54:18                          Page 3 of 82

 Debtor 1           James                D.                        Hapgood
 Debtor 2           Wendy                A.                        Hapgood                                              Case number (if known)
                    First Name           Middle Name                  Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


  7.   The chapter of the Bankruptcy     Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Code you are choosing to file     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       under                             ✔
                                         ❑      Chapter 7
                                         ❑      Chapter 11
                                         ❑      Chapter 12
                                         ❑      Chapter 13



  8.   How you will pay the fee          ✔
                                         ❑    I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                              about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                              order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                              a pre-printed address.

                                         ❑    I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                              The Filing Fee in Installments (Official Form 103A).

                                         ❑    I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                              but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                              that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                              out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




  9.   Have you filed for bankruptcy     ❑No.
       within the last 8 years?
                                         ✔Yes.
                                         ❑          District District of Connecticut                  When 07/06/1994               Case number 94-22426
                                                                                                           MM / DD / YYYY
                                                    District District of Connecticut                  When 03/30/2012               Case number 12-20727
                                                                                                           MM / DD / YYYY
                                                    District                                          When                          Case number
                                                                                                            MM / DD / YYYY



  10. Are any bankruptcy cases           ✔ No.
                                         ❑
       pending or being filed by a
       spouse who is not filing this     ❑Yes.      Debtor                                                                       Relationship to you
       case with you, or by a business
       partner, or by an affiliate?                 District                                      When                           Case number, if known
                                                                                                         MM / DD / YYYY


                                                    Debtor                                                                       Relationship to you

                                                    District                                      When                           Case number, if known
                                                                                                         MM / DD / YYYY




  11. Do you rent your residence?        ❑    No.    Go to line 12.
                                         ✔
                                         ❑    Yes. Has your landlord obtained an eviction judgment against you?

                                                     ✔
                                                     ❑   No. Go to line 12.

                                                     ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                         of this bankruptcy petition.




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
               Case 20-21399                  Doc 1           Filed 12/04/20             Entered 12/04/20 15:54:18                        Page 4 of 82

 Debtor 1             James                   D.                        Hapgood
 Debtor 2             Wendy                   A.                        Hapgood                                            Case number (if known)
                      First Name              Middle Name                Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor


  12. Are you a sole proprietor of any        ❑    No. Go to Part 4.
      full- or part-time business?
                                              ✔
                                              ❑    Yes. Name and location of business
      A sole proprietorship is a business
      you operate as an individual, and is         Wendy Ann Hapgood DBA The Amused Owl
      not a separate legal entity such as          Name of business, if any
      a corporation, partnership, or LLC.

      If you have more than one sole               Number           Street
      proprietorship, use a separate
      sheet and attach it to this petition.


                                                   City                                                       State         ZIP Code

                                                   Check the appropriate box to describe your business:

                                                   ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                   ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                   ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                   ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                   ✔
                                                   ❑      None of the above



  13. Are you filing under Chapter 11         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
      of the Bankruptcy Code, and             under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
      are you a small business debtor         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
      or a debtor as defined by 11            statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      U.S. C. § 1182(1)?
                                              ✔
                                              ❑    No.        I am not filing under Chapter 11.
      For a definition of small business
      debtor, see 11 U.S.C. § 101(51D).       ❑    No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                              Bankruptcy Code.

                                              ❑    Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                              Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                              ❑    Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                              and I choose to proceed under Subchapter V of Chapter 11.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


  14. Do you own or have any                  ✔
                                              ❑    No.
      property that poses or is
      alleged to pose a threat of             ❑    Yes.     What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate
      attention?                                            If immediate attention is needed, why is it needed?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that
      needs urgent repairs?                                 Where is the property?
                                                                                     Number          Street




                                                                                       City                                                State               ZIP Code



Official Form 101                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
              Case 20-21399               Doc 1          Filed 12/04/20                Entered 12/04/20 15:54:18                        Page 5 of 82

 Debtor 1            James                D.                         Hapgood
 Debtor 2            Wendy                A.                         Hapgood                                            Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔                                                                    ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                of realizing or making rational                                      of realizing or making rational
                                                                decisions about finances.                                            decisions about finances.
                                               ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                               be unable to participate in a briefing
                                                                  in person, by phone, or through the                                  in person, by phone, or through the
                                                                  internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                  to do so.                                                            to do so.
                                               ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                              a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
              Case 20-21399                 Doc 1          Filed 12/04/20              Entered 12/04/20 15:54:18                          Page 6 of 82

 Debtor 1            James                  D.                        Hapgood
 Debtor 2            Wendy                  A.                        Hapgood                                             Case number (if known)
                     First Name             Middle Name                Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you                  16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                           an individual primarily for a personal, family, or household purpose.”
                                                       ✔
                                                       ❑    No. Go to line 16b.
                                                       ❑    Yes. Go to line 17.

                                                 16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                      business or investment or through the operation of the business or investment.
                                                       ❑    No. Go to line 16c.
                                                       ✔
                                                       ❑    Yes. Go to line 17.

                                                 16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?            ❑     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any             ✔
                                                 ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                       expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                         ✔
                                                               ❑    No
      that funds will be available for                         ❑    Yes
      distribution to unsecured
      creditors?

  18. How many creditors do you                   ✔
                                                  ❑    1-49          ❑    1,000-5,000          ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                      ❑    50-99         ❑    5,001-10,000
                                                  ❑    100-199       ❑    10,001-25,000
                                                  ❑    200-999


  19. How much do you estimate your               ✔
                                                  ❑    $0-$50,000                      ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      assets to be worth?                         ❑    $50,001-$100,000                ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                  ❑    $100,001-$500,000               ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                  ❑    $500,001-$1 million             ❑    $100,000,001-$500 million                 ❑    More than $50 billion


  20. How much do you estimate your               ❑    $0-$50,000                      ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      liabilities to be?                          ❑    $50,001-$100,000                ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                  ✔
                                                  ❑    $100,001-$500,000               ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                  ❑    $500,001-$1 million             ❑    $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ James D. Hapgood                                              ✘ /s/ Wendy A. Hapgood
                                         James D. Hapgood, Debtor 1                                          Wendy A. Hapgood, Debtor 2
                                         Executed on 12/04/2020                                              Executed on 12/04/2020
                                                           MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 6
              Case 20-21399                 Doc 1           Filed 12/04/20               Entered 12/04/20 15:54:18                       Page 7 of 82

 Debtor 1            James                  D.                         Hapgood
 Debtor 2            Wendy                  A.                         Hapgood                                            Case number (if known)
                     First Name             Middle Name                 Last Name



   For your attorney, if you are                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                            under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                                 which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an              in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this        filed with the petition is incorrect.
   page.

                                                 ✘ /s/ David F. Falvey                                                     Date 12/04/2020
                                                                                                                                 MM / DD / YYYY
                                                      Signature of Attorney for Debtor



                                                      David F. Falvey
                                                     Printed name

                                                     Action Advocacy, P.C.
                                                     Firm name

                                                     One Crouch Street
                                                     Number     Street



                                                     Groton                                                               CT      06340-3782
                                                     City                                                                State    ZIP Code



                                                     Contact phone (860) 449-1510                        Email address office@actionadvocacy.com


                                                     08516                                                                CT
                                                     Bar number                                                          State




Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                     Case 20-21399                        Doc 1             Filed 12/04/20                      Entered 12/04/20 15:54:18                                  Page 8 of 82

 Fill in this information to identify your case and this filing:

  Debtor 1                          James                        D.                         Hapgood
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Wendy                        A.                         Hapgood
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                              District of Connecticut
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     7000 Points                                                     What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
                                                                                                                                                           Who Have Claims Secured by Property.

               Cancun Resort- LV 8335 S Las Vegas                            ❑ Condominium or cooperative                                                Current value of the            Current value of the
               Blvd                                                          ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land                                                                                      $2,600.00                       $2,600.00
               Las Vegas, NV 89123                                           ❑ Investment property
              City                               State        ZIP Code       ✔ Timeshare
                                                                             ❑                                                                           Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Clark
                                                                             ❑ Other                                                                     estate), if known.
              County                                                          Who has an interest in the property? Check one.
                                                                                                                                                           Timeshare
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                            ❑ Check if this is community property
                                                                                                                                                              (see instructions)
                                                                             ❑ At least one of the debtors and another
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜              $2,600.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                   Case 20-21399                          Doc 1             Filed 12/04/20                       Entered 12/04/20 15:54:18                                  Page 9 of 82

 Debtor 1                   James                         D.                               Hapgood
 Debtor 2                   Wendy                         A.                               Hapgood                                                             Case number (if known)
                            First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                                   Toyota                    Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the

                                                   Camry                     ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Debtor 2 only
            Model:                                                                                                                                           Who Have Claims Secured by Property.

                                                   2014                      ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                             Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                                                                                                                           entire property?             portion you own?
            Approximate mileage:                                                                                                                                          $8,000.00                   $8,000.00

            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




      If you own or have more than one, list here:

       3.2 Make:                                   Saturn                    Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the

                                                   Aura                      ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Debtor 2 only
            Model:                                                                                                                                           Who Have Claims Secured by Property.

                                                   2008                      ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                             Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                                                                                                                           entire property?             portion you own?
            Approximate mileage:                                                                                                                                          $2,000.00                   $2,000.00

            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ✔ No
        ❑
        ❑ Yes
 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                  ➜            $10,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                     Current value of the
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                      page 2
               Case 20-21399                 Doc 1         Filed 12/04/20              Entered 12/04/20 15:54:18                      Page 10 of 82

 Debtor 1              James                  D.                        Hapgood
 Debtor 2              Wendy                  A.                        Hapgood                                           Case number (if known)
                       First Name               Middle Name             Last Name



 6.    Household goods and furnishings
       Examples:    Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Household goods and furnishings: couch, entertainment center, kitchen table and chairs, microwave, bed,
                                      dressers, TV trays, computer desk, coffee pot                                                                    $2,000.00



 7. Electronics
       Examples:    Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                    electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Electronics: TV, DVD player, computer, printer, video game, 5 video games, 2 cell phones                          $500.00



 8.    Collectibles of value
       Examples:    Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:    Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                    carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:    Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:    Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      Clothes                                                                                                           $500.00



 12.    Jewelry
        Examples:    Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      Jewelry: 2 wedding rings, class ring, 20 pairs of earrings, 7 necklaces, 3 bracelets, 22 rings (mostly
                                      costume/ self made)                                                                                               $200.00



 13.    Non-farm animals
        Examples:    Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........



Official Form 106A/B                                                              Schedule A/B: Property                                              page 3
                  Case 20-21399                                Doc 1                Filed 12/04/20                             Entered 12/04/20 15:54:18                                        Page 11 of 82

 Debtor 1                     James                              D.                                     Hapgood
 Debtor 2                     Wendy                              A.                                     Hapgood                                                                    Case number (if known)
                              First Name                         Middle Name                            Last Name



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                      $3,200.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................
       ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                            $10.00


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   Liberty                                                                                                                    $3,000.00


       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:                            Health Care FSA                                                                                                              $30.64


       17.7. Other financial account:                            Wage Works FSA                                                                                                              $300.00


       17.8. Other financial account:


       17.9. Other financial account:



Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 4
                Case 20-21399                        Doc 1         Filed 12/04/20      Entered 12/04/20 15:54:18                        Page 12 of 82

 Debtor 1                 James                        D.                 Hapgood
 Debtor 2                 Wendy                        A.                 Hapgood                                          Case number (if known)
                          First Name                   Middle Name        Last Name



 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts

       ❑ No
       ✔ Yes..................
       ❑
       Institution or issuer name:


       Robinhood Account                                                                                                               $43.98


       Robinhood Account                                                                                                                $4.15

 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                    % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
       Type of account:                     Institution name:

       401(k) or similar plan:              Fidelity                                                                                 $289.92


       401(k) or similar plan:              Fidelity                                                                                 $334.17

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others

       ❑ No
       ✔ Yes.....................
       ❑
                                      Institution name or individual:




Official Form 106A/B                                                               Schedule A/B: Property                                               page 5
                Case 20-21399                   Doc 1        Filed 12/04/20            Entered 12/04/20 15:54:18                 Page 13 of 82

 Debtor 1                 James                  D.                       Hapgood
 Debtor 2                 Wendy                  A.                       Hapgood                                   Case number (if known)
                          First Name              Middle Name             Last Name



       Water:                       Jewett City Water                                                                          $100.00


       Prepaid rent:                Andrew Lavallee (Landlord)                                                                 $650.00


       Electric:                    Jewett City Department of Utilities                                                        $225.00

 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                              Schedule A/B: Property                                                page 6
              Case 20-21399                   Doc 1         Filed 12/04/20              Entered 12/04/20 15:54:18                            Page 14 of 82

 Debtor 1              James                    D.                      Hapgood
 Debtor 2              Wendy                    A.                      Hapgood                                              Case number (if known)
                       First Name               Middle Name              Last Name



 28.   Tax refunds owed to you

       ❑ No
       ✔ Yes.
       ❑         Give specific information about         2020 | 2020 Anticipated Tax Refund Received                              Federal:                              $1,000.00
                 them, including whether you
                 already filed the returns and the       2020 | No 2020 Anticipated Tax Refund (Funds owed previous             State:                                       $0.00
                 tax years.......................        year)
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

       ❑ No
       ✔ Yes.
       ❑         Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....
                                                            Term Life Insurance (Work Provided) *No
                                                            cash surrender value                                                                                                $0.00

                                                            Term Life Insurance (Work Provided) *No
                                                            cash surrender value                                                                                                $0.00


 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 7
                 Case 20-21399                           Doc 1              Filed 12/04/20                       Entered 12/04/20 15:54:18                                     Page 15 of 82

 Debtor 1                  James                          D.                                 Hapgood
 Debtor 2                  Wendy                          A.                                 Hapgood                                                              Case number (if known)
                           First Name                      Middle Name                       Last Name



 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                           $5,987.86



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ❑No. Go to Part 6.
       ✔Yes. Go to line 38.
       ❑
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 8
                 Case 20-21399                           Doc 1              Filed 12/04/20                       Entered 12/04/20 15:54:18                                    Page 16 of 82

 Debtor 1                  James                          D.                                Hapgood
 Debtor 2                  Wendy                          A.                                Hapgood                                                               Case number (if known)
                           First Name                      Middle Name                       Last Name



 41.   Inventory

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Unsold Inventory from Dissolved Business
                                                                                                                                                                                                       $1,000.00


 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                            $1,000.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 9
                 Case 20-21399                             Doc 1               Filed 12/04/20                         Entered 12/04/20 15:54:18                                       Page 17 of 82

 Debtor 1                   James                            D.                                  Hapgood
 Debtor 2                   Wendy                            A.                                  Hapgood                                                                 Case number (if known)
                            First Name                       Middle Name                          Last Name



 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                              $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                               $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                    $2,600.00


 56.   Part 2: Total vehicles, line 5                                                                                        $10,000.00


 57.   Part 3: Total personal and household items, line 15                                                                     $3,200.00


 58.   Part 4: Total financial assets, line 36                                                                                 $5,987.86


 59.   Part 5: Total business-related property, line 45                                                                        $1,000.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                page 10
                Case 20-21399                         Doc 1            Filed 12/04/20                      Entered 12/04/20 15:54:18                                   Page 18 of 82

 Debtor 1                 James                        D.                              Hapgood
 Debtor 2                 Wendy                        A.                              Hapgood                                                           Case number (if known)
                          First Name                    Middle Name                     Last Name



 62.   Total personal property. Add lines 56 through 61..............                                            $20,187.86           Copy personal property total➜        +       $20,187.86




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                   $22,787.86




Official Form 106A/B                                                                                 Schedule A/B: Property                                                            page 11
               Case 20-21399                  Doc 1       Filed 12/04/20              Entered 12/04/20 15:54:18                   Page 19 of 82

 Fill in this information to identify your case:

  Debtor 1                    James                D.                  Hapgood
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                          District of Connecticut

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2014 Toyota Camry                                                          $8,000.00
                                                                                         ❑                 $4,000.00              11 U.S.C. § 522(d)(2)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


                                                                                         ✔
 Brief description:
 2008 Saturn Aura                                                           $2,000.00
                                                                                         ❑                 $1,000.00              11 U.S.C. § 522(d)(5)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.2


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 4
              Case 20-21399               Doc 1          Filed 12/04/20          Entered 12/04/20 15:54:18                    Page 20 of 82

 Debtor 1             James                D.                     Hapgood
 Debtor 2             Wendy                A.                     Hapgood                                         Case number (if known)
                      First Name           Middle Name             Last Name


 Part 2: Additional Page

 Brief description of the property and line on            Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                    portion you own
                                                          Copy the value from      Check only one box for each exemption.
                                                          Schedule A/B

                                                                                   ✔
 Brief description:
 Household goods and furnishings: couch,                               $2,000.00
                                                                                   ❑                $1,000.00                 11 U.S.C. § 522(d)(3)

 entertainment center, kitchen table and chairs,                                   ❑   100% of fair market value, up to
 microwave, bed, dressers, TV trays, computer desk,                                    any applicable statutory limit
 coffee pot

 Line from
 Schedule A/B:         6


                                                                                   ✔
 Brief description:
 Electronics: TV, DVD player, computer, printer, video                   $500.00
                                                                                   ❑                 $250.00                  11 U.S.C. § 522(d)(3)

 game, 5 video games, 2 cell phones                                                ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:         7


                                                                                   ✔
 Brief description:
 Clothes                                                                 $500.00
                                                                                   ❑                 $250.00                  11 U.S.C. § 522(d)(3)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        11


                                                                                   ✔
 Brief description:
 Jewelry: 2 wedding rings, class ring, 20 pairs of                       $200.00
                                                                                   ❑                 $100.00                  11 U.S.C. § 522(d)(4)

 earrings, 7 necklaces, 3 bracelets, 22 rings (mostly                              ❑   100% of fair market value, up to
 costume/ self made)                                                                   any applicable statutory limit

 Line from
 Schedule A/B:        12


                                                                                   ✔
 Brief description:
 Cash                                                                     $10.00
                                                                                   ❑                  $5.00                   11 U.S.C. § 522(d)(5)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        16


                                                                                   ✔
 Brief description:
 Liberty                                                               $3,000.00
                                                                                   ❑                $1,500.00                 11 U.S.C. § 522(d)(5)

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                   ✔
 Brief description:
 Wage Works FSA                                                          $300.00
                                                                                   ❑                 $300.00                  11 U.S.C. § 522(d)(5)

 Other financial account                                                           ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                  page 2 of 4
                Case 20-21399           Doc 1       Filed 12/04/20             Entered 12/04/20 15:54:18                     Page 21 of 82

 Debtor 1             James              D.                     Hapgood
 Debtor 2             Wendy              A.                     Hapgood                                          Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Robinhood Account                                                      $43.98
                                                                                  ❑                 $43.98                   11 U.S.C. § 522(d)(5)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        18


                                                                                  ✔
 Brief description:
 Fidelity                                                              $334.17
                                                                                  ❑                 $334.17                  11 U.S.C. § 522(d)(12)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        21


                                                                                  ✔
 Brief description:
 Andrew Lavallee (Landlord)                                            $650.00
                                                                                  ❑                 $325.00                  11 U.S.C. § 522(d)(5)

 Prepaid rent                                                                     ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                  ✔
 Brief description:
 Jewett City Department of Utilities                                   $225.00
                                                                                  ❑                 $112.50                  11 U.S.C. § 522(d)(5)

 Electric                                                                         ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                  ✔
 Brief description:
 Jewett City Water                                                     $100.00
                                                                                  ❑                 $50.00                   11 U.S.C. § 522(d)(5)

 Water                                                                            ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                  ✔
 Brief description:
 2020 Anticipated Tax Refund Received                                $1,000.00
                                                                                  ❑                 $500.00                  11 U.S.C. § 522(d)(5)

 Federal tax                                                                      ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        28


                                                                                  ✔
 Brief description:
 No 2020 Anticipated Tax Refund (Funds owed                               $0.00
                                                                                  ❑                  $0.00                   11 U.S.C. § 522(d)(5)

 previous year)                                                                   ❑   100% of fair market value, up to
 State tax                                                                            any applicable statutory limit

 Line from
 Schedule A/B:        28




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 3 of 4
              Case 20-21399             Doc 1       Filed 12/04/20             Entered 12/04/20 15:54:18                     Page 22 of 82

 Debtor 1             James              D.                     Hapgood
 Debtor 2             Wendy              A.                     Hapgood                                          Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Term Life Insurance (Work Provided) *No cash                             $0.00
                                                                                  ❑                  $0.00                   11 U.S.C. § 522(d)(8)

 surrender value                                                                  ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        31




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 4 of 4
               Case 20-21399                  Doc 1       Filed 12/04/20              Entered 12/04/20 15:54:18                   Page 23 of 82

 Fill in this information to identify your case:

  Debtor 1
                              First Name           Middle Name         Last Name

  Debtor 2                    Wendy                A.                  Hapgood
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                          District of Connecticut

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2014 Toyota Camry                                                          $8,000.00
                                                                                         ❑                 $4,000.00              11 U.S.C. § 522(d)(2)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


                                                                                         ✔
 Brief description:
 2008 Saturn Aura                                                           $2,000.00
                                                                                         ❑                 $1,000.00              11 U.S.C. § 522(d)(5)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.2


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 4
              Case 20-21399               Doc 1          Filed 12/04/20          Entered 12/04/20 15:54:18                    Page 24 of 82

 Debtor 1             James                D.                     Hapgood
 Debtor 2             Wendy                A.                     Hapgood                                         Case number (if known)
                      First Name           Middle Name             Last Name


 Part 2: Additional Page

 Brief description of the property and line on            Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                    portion you own
                                                          Copy the value from      Check only one box for each exemption.
                                                          Schedule A/B

                                                                                   ✔
 Brief description:
 Household goods and furnishings: couch,                               $2,000.00
                                                                                   ❑                $1,000.00                 11 U.S.C. § 522(d)(3)

 entertainment center, kitchen table and chairs,                                   ❑   100% of fair market value, up to
 microwave, bed, dressers, TV trays, computer desk,                                    any applicable statutory limit
 coffee pot

 Line from
 Schedule A/B:         6


                                                                                   ✔
 Brief description:
 Electronics: TV, DVD player, computer, printer, video                   $500.00
                                                                                   ❑                 $250.00                  11 U.S.C. § 522(d)(3)

 game, 5 video games, 2 cell phones                                                ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:         7


                                                                                   ✔
 Brief description:
 Clothes                                                                 $500.00
                                                                                   ❑                 $250.00                  11 U.S.C. § 522(d)(3)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        11


                                                                                   ✔
 Brief description:
 Jewelry: 2 wedding rings, class ring, 20 pairs of                       $200.00
                                                                                   ❑                 $100.00                  11 U.S.C. § 522(d)(4)

 earrings, 7 necklaces, 3 bracelets, 22 rings (mostly                              ❑   100% of fair market value, up to
 costume/ self made)                                                                   any applicable statutory limit

 Line from
 Schedule A/B:        12


                                                                                   ✔
 Brief description:
 Cash                                                                     $10.00
                                                                                   ❑                  $5.00                   11 U.S.C. § 522(d)(5)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        16


                                                                                   ✔
 Brief description:
 Liberty                                                               $3,000.00
                                                                                   ❑                $1,500.00                 11 U.S.C. § 522(d)(5)

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                   ✔
 Brief description:
 Health Care FSA                                                          $30.64
                                                                                   ❑                 $30.64                   11 U.S.C. § 522(d)(5)

 Other financial account                                                           ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                  page 2 of 4
                Case 20-21399           Doc 1       Filed 12/04/20             Entered 12/04/20 15:54:18                     Page 25 of 82

 Debtor 1             James              D.                     Hapgood
 Debtor 2             Wendy              A.                     Hapgood                                          Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Robinhood Account                                                        $4.15
                                                                                  ❑                  $4.15                   11 U.S.C. § 522(d)(5)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        18


                                                                                  ✔
 Brief description:
 Fidelity                                                              $289.92
                                                                                  ❑                 $289.92                  11 U.S.C. § 522(d)(12)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        21


                                                                                  ✔
 Brief description:
 Andrew Lavallee (Landlord)                                            $650.00
                                                                                  ❑                 $325.00                  11 U.S.C. § 522(d)(5)

 Prepaid rent                                                                     ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                  ✔
 Brief description:
 Jewett City Department of Utilities                                   $225.00
                                                                                  ❑                 $112.50                  11 U.S.C. § 522(d)(5)

 Electric                                                                         ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                  ✔
 Brief description:
 Jewett City Water                                                     $100.00
                                                                                  ❑                 $50.00                   11 U.S.C. § 522(d)(5)

 Water                                                                            ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                  ✔
 Brief description:
 2020 Anticipated Tax Refund Received                                $1,000.00
                                                                                  ❑                 $500.00                  11 U.S.C. § 522(d)(5)

 Federal tax                                                                      ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        28


                                                                                  ✔
 Brief description:
 No 2020 Anticipated Tax Refund (Funds owed                               $0.00
                                                                                  ❑                  $0.00                   11 U.S.C. § 522(d)(5)

 previous year)                                                                   ❑   100% of fair market value, up to
 State tax                                                                            any applicable statutory limit

 Line from
 Schedule A/B:        28




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 3 of 4
              Case 20-21399             Doc 1       Filed 12/04/20             Entered 12/04/20 15:54:18                     Page 26 of 82

 Debtor 1             James              D.                     Hapgood
 Debtor 2             Wendy              A.                     Hapgood                                          Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Term Life Insurance (Work Provided) *No cash                             $0.00
                                                                                  ❑                  $0.00                   11 U.S.C. § 522(d)(8)

 surrender value                                                                  ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        31




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 4 of 4
                 Case 20-21399                    Doc 1          Filed 12/04/20                 Entered 12/04/20 15:54:18                           Page 27 of 82

 Fill in this information to identify your case:

  Debtor 1                       James                   D.                     Hapgood
                                 First Name              Middle Name           Last Name

  Debtor 2                       Wendy                   A.                     Hapgood
  (Spouse, if filing)            First Name              Middle Name           Last Name

  United States Bankruptcy Court for the:                                  District of Connecticut

  Case number                                                                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                                  amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for             Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much            Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                 Do not deduct the      that supports         portion
                                                                                                                             value of collateral.   this claim            If any
 2.1 Diamond Resorts Financial Svs                            Describe the property that secures the claim:                          $26,467.00              $2,600.00              $23,867.00
        Creditor's Name
                                                               7000 Points
         Attn President and/or CEO                             Cancun Resort- LV 8335 S Las Vegas Blvd Las
         10600 West Charleston Blvd                            Vegas, NV 89123
        Number          Street                                As of the date you file, the claim is: Check all that apply.
         Las Vegas, NV 89135
        City                      State       ZIP Code
                                                              ❑Contingent
        Who owes the debt? Check one.
                                                              ❑Unliquidated
        ❑Debtor 1 only                                        ❑Disputed
        ❑Debtor 2 only                                        Nature of lien. Check all that apply.
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                     ✔An agreement you made (such as mortgage or
                                                              ❑
        ❑At least one of the debtors and another
                                                                 secured car loan)
                                                              ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a
           community debt                                     ❑Judgment lien from a lawsuit
        Date debt was incurred
                                                              ❑Other (including a right to offset)
                                                              Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                             $26,467.00




Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
                Case 20-21399              Doc 1        Filed 12/04/20                 Entered 12/04/20 15:54:18                            Page 28 of 82

 Debtor 1                James              D.                        Hapgood
 Debtor 2                Wendy              A.                        Hapgood                                               Case number (if known)
                         First Name         Middle Name               Last Name


                                                                                                                    Column A                Column B              Column C
                Additional Page
                                                                                                                    Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                  Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                 value of collateral.    this claim            If any



 2.2                                                 Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                     As of the date you file, the claim is: Check all that apply.

       City                    State   ZIP Code      ❑Contingent
       Who owes the debt? Check one.                 ❑Unliquidated
       ❑Debtor 1 only                                ❑Disputed
       ❑Debtor 2 only                                Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another         secured car loan)

       ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                             ❑Judgment lien from a lawsuit
       Date debt was incurred                        ❑Other (including a right to offset)
                                                     Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                              $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                        $26,467.00
       here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 3
               Case 20-21399              Doc 1         Filed 12/04/20             Entered 12/04/20 15:54:18                      Page 29 of 82

 Debtor 1             James                D.                       Hapgood
 Debtor 2             Wendy                A.                       Hapgood                                          Case number (if known)
                      First Name            Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

    1                                                                                        On which line in Part 1 did you enter the creditor?     1
        Diamond Resorts
        Name
                                                                                             Last 4 digits of account number
        PO Box 8526
        Number        Street
        Assessment Fee Department

        Coral Springs, FL 33075
        City                                                State         ZIP Code




Official Form 106D                               Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 3
               Case 20-21399                  Doc 1      Filed 12/04/20              Entered 12/04/20 15:54:18                        Page 30 of 82

 Fill in this information to identify your case:

  Debtor 1                   James                 D.                  Hapgood
                             First Name            Middle Name        Last Name

  Debtor 2                    Wendy                A.                  Hapgood
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         District of Connecticut

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 17
               Case 20-21399                 Doc 1         Filed 12/04/20              Entered 12/04/20 15:54:18                         Page 31 of 82

 Debtor 1              James                  D.                        Hapgood
 Debtor 2              Wendy                  A.                        Hapgood                                            Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     American Ambulance Service                                                                                                                                    $1,952.48
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
        Attn: President and/or CEO                                                When was the debt incurred?
                                                                                  As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        One American Way
        Number           Street
        Norwich, CT 06360-0000                                                    ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔ Debtor 1 only
        ❑                                                                         ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt
                                                                                      similar debts
                                                                                  ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               Medical Bill
        ✔ No
        ❑
        ❑ Yes
4.2     American Express                                                                                                                                              $4,701.16
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
        Attn: President and/or CEO                                                When was the debt incurred?
                                                                                  As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        PO Box 981537
        Number           Street
        El Paso, TX 79998-1535                                                    ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 1 only                                                           ❑ Student loans
        ✔ Debtor 2 only
        ❑                                                                         ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt
                                                                                      similar debts
                                                                                  ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               Credit Card
        ✔ No
        ❑
        ❑ Yes
4.3     Avanti Press                                                                                                                                                       $138.00
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
        Attn President and/or CEO                                                 When was the debt incurred?
                                                                                  As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        PO Box 67000
        Number           Street
        Detroit, MI 48267                                                         ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ✔
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑
                                                                                      similar debts
          Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               Business Debt
        ✔ No
        ❑
Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 32 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.4     Barclays                                                                                                                                        $4,147.08
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 8803
       Number           Street                                              ❑   Contingent
        Wilmington, DE 19899-8803                                           ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes
4.5     Best Buy/ CBNA                                                                                                                                       $768.15
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        5800 South Corporate Place
       Number           Street                                              ❑   Contingent
        Sioux Falls, SD 57108                                               ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Charge Account
       ✔
       ❑      No
       ❑      Yes
4.6     Capital One Bank                                                                                                                                $9,430.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P.O. Box 30285
       Number           Street                                              ❑   Contingent
        Salt Lake City, UT 84130-0285                                       ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 3 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 33 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.7     Capital One Bank USA                                                                                                                            $6,749.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P.O. Box 30281
       Number           Street                                              ❑   Contingent
        Salt Lake City, UT 84130-0281                                       ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes
4.8     Cardiology PC                                                                                                                                   $2,181.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 14000
       Number           Street                                              ❑   Contingent
        Belfast, ME 04915                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical Bill
       ✔
       ❑      No
       ❑      Yes
4.9     CT Heart Physicians Inc.                                                                                                                             $737.50
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P.O. Box 262
       Number           Street                                              ❑   Contingent
        Windsor, CT 06095-0262                                              ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical Bill
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 34 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.10    Diamond Resorts                                                                                                                                 $4,063.47
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Assessment Fee Department
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 8526
       Number           Street                                              ❑   Contingent
        Coral Springs, FL 33075                                             ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Timeshare fees
       ✔
       ❑      No
       ❑      Yes
4.11    Discover                                                                                                                                        $2,380.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 30945
       Number           Street                                              ❑   Contingent
        Salt Lake City, UT 84130-0945                                       ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes
4.12    Discover Bank                                                                                                                                   $5,773.39
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P.O. Box 15316
       Number           Street                                              ❑   Contingent
        Wilmington, DE 19850-5316                                           ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Credit Card
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 5 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 35 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.13    Equifax                                                                                                                                         unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P. O. Box 105851
       Number           Street                                              ❑   Contingent
        Atlanta, GA 30348                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.14    Experian                                                                                                                                        unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P. O. Box 2002
       Number           Street                                              ❑   Contingent
        Allen, TX 75013                                                     ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.15    Ganz                                                                                                                                            $2,380.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 530
       Number           Street                                              ❑   Contingent
        Buffalo, NY 14240                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Business Debt
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 36 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.16    Hartford Healthcare                                                                                                                            $26,430.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P.O. Box 419008
       Number           Street                                              ❑   Contingent
        Boston, MA 02241-9032                                               ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical Bill
       ✔
       ❑      No
       ❑      Yes
4.17    Kohls                                                                                                                                           $2,239.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P. O. Box 3115
       Number           Street                                              ❑   Contingent
        Milwaukee, WI 53201-3115                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Charge Account
       ✔
       ❑      No
       ❑      Yes
4.18    Lending Club                                                                                                                                   $18,963.04
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        71 Stevenseon Street Ste 1000
       Number           Street                                              ❑   Contingent
        San Francisco, CA 94105-0000                                        ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Unsecured Loan
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 7 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 37 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.19    Lending Club Corporation                                                                                                                        $1,973.22
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        595 Market Street Ste 400
       Number           Street                                              ❑   Contingent
        San Francisco, CA 94105                                             ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Unsecured Loan
       ✔
       ❑      No
       ❑      Yes
4.20    Melissa & Doug LLC                                                                                                                              $6,877.22
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 590
       Number           Street                                              ❑   Contingent
        Westport, CT 06881                                                  ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Business Debt
       ✔
       ❑      No
       ❑      Yes
4.21    Mesa View Regional Hospital                                                                                                                          $480.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 1280
       Number           Street                                              ❑   Contingent
        Oaks, PA 19456                                                      ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical Bill
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 38 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.22    Midstate Radiology Assoc                                                                                                                              $40.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        101 North Plains Industrial Rd Building 1A
       Number           Street                                              ❑   Contingent
        Wallingford, CT 06492-0000                                          ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical Bill
       ✔
       ❑      No
       ❑      Yes
4.23    Reeves International                                                                                                                                 $886.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        14 Industrial Rd
       Number           Street                                              ❑   Contingent
        Pequannock, NJ 07440                                                ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Business Debt
       ✔
       ❑      No
       ❑      Yes
4.24    Simon Property Group                                                                                                                          $218,368.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        225 West Washington Street
       Number           Street                                              ❑   Contingent
        Indianapolis, IN 46204                                              ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Business Debt
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 9 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 39 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.25    Spectrum Business                                                                                                                                    $28.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 7173
       Number           Street                                              ❑   Contingent
        Pasadena, CA 91109                                                  ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Business Debt
       ✔
       ❑      No
       ❑      Yes
4.26    TDS                                                                                                                                                 $553.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 628396
       Number           Street                                              ❑   Contingent
        Middleton, WI 53562                                                 ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Business Debt
       ✔
       ❑      No
       ❑      Yes
4.27    Transunion                                                                                                                                      unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        ATTN: President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        P. O. BOX 1000
       Number           Street                                              ❑   Contingent
        Chester, PA 19022                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10 of 17
               Case 20-21399                Doc 1       Filed 12/04/20           Entered 12/04/20 15:54:18                         Page 40 of 82


 Debtor 1              James                 D.                     Hapgood
 Debtor 2              Wendy                 A.                     Hapgood                                          Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.28    Yelp for Business                                                                                                                                   $274.60
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn President and/or CEO
                                                                            As of the date you file, the claim is: Check all that apply.
        140 New Montgomery
       Number           Street                                              ❑   Contingent
        San Francisco, CA 94105                                             ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Business Debt
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 11 of 17
              Case 20-21399               Doc 1        Filed 12/04/20              Entered 12/04/20 15:54:18                      Page 41 of 82


 Debtor 1              James               D.                      Hapgood
 Debtor 2              Wendy               A.                      Hapgood                                           Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Altus Receivables Management                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.24 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn President and/or CEO
        2400 Veterans Memorial Blvd Ste 300                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Kenner, LA 70062
       City                                  State      ZIP Code


        American Express                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn: President and/or CEO
        P. O. Box 1270                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Newark, NJ 07101-1270
       City                                  State      ZIP Code


        American Express                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn President and/or CEO
        PO Box 297879                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Fort Lauderdale, FL 33329
       City                                  State      ZIP Code


        Arcadia Financial                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn: President and/or CEO
        2208 Highway 121 Suite 1                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Bedford, TX 76021-5981
       City                                  State      ZIP Code


        Arcadia Recovery                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn President and/or CEO
        PO Box 1280                                                                               ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Oaks, PA 19456
       City                                  State      ZIP Code


        Arcadia Recovery Bureau                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn President and/or CEO
        PO Box 150506                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Hartford, CT 06115
       City                                  State      ZIP Code


        ARSI                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.18 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Attn President and/or CEO
        555 St Charles Dr Ste 100                                                                 ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Thousand Oaks, CA 91360
       City                                  State      ZIP Code



Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 12 of 17
              Case 20-21399             Doc 1     Filed 12/04/20           Entered 12/04/20 15:54:18                      Page 42 of 82


 Debtor 1              James            D.                   Hapgood
 Debtor 2              Wendy            A.                   Hapgood                                         Case number (if known)
                       First Name       Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Atlantic Collection Agency                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line   4.9   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: President and/or CEO
        P. O. Box 730                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        East Lyme, CT 06333-0000
       City                              State    ZIP Code


        Barclaycard Card Services                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: President and/or CEO
        P.O. Box 13337                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        Philadelphia, PA 19101-3337
       City                              State    ZIP Code


        Best Buy                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: President and/or CEO
        P.O. Box 6497                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        Sioux Falls, SD 57117-0000
       City                              State    ZIP Code


        Best Buy Credit Services                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: President and/or CEO
        PO Box 688911                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        Des Moines, IA 50368-8911
       City                              State    ZIP Code


        Capital Management Services                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: President and/or CEO
        726 Exchange Street Suite 700                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        Buffalo, NY 14210-0000
       City                              State    ZIP Code


        Capital Management Services LP                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: President and/or CEO
        698 1/2 South Ogden Street                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        Buffalo, NY 14206-2317
       City                              State    ZIP Code


        Century Financial Serives,Inc                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                              Line 4.22 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                          ✔
        Attn: President and/or CEO
        23 Maiden Lane P. O. Box 98                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                              Last 4 digits of account number
        North Haven, CT 06473-0098
       City                              State    ZIP Code




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              page 13 of 17
              Case 20-21399            Doc 1     Filed 12/04/20           Entered 12/04/20 15:54:18                      Page 43 of 82


 Debtor 1              James           D.                   Hapgood
 Debtor 2              Wendy           A.                   Hapgood                                         Case number (if known)
                       First Name      Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        CKS Financial                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                             Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                         ✔
        Attn: President and/or CEO
        P.O. Box 2856                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                             Last 4 digits of account number
        Chesapeake, VA 23327-2856
       City                             State    ZIP Code


        Credit Control LLC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                             Line 4.21 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                         ✔
        Attn: President and/or CEO
        5757 Phatom Drive Ste 330                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                             Last 4 digits of account number
        Hazelwood, MO 63042-0000
       City                             State    ZIP Code


        Credit Control LLC                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                             Line 4.21 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                         ✔
        Attn: President and/or CEO
        P.O. Box 488                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                             Last 4 digits of account number
        Hazelwood, MO 63042-0000
       City                             State    ZIP Code


        Diamond Resorts                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                             Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                         ✔
        Attn President and/or CEO
        PO Box 847344                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                             Last 4 digits of account number
        Los Angeles, CA 90084
       City                             State    ZIP Code


        Diamond Resorts US Collection                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                             Line 4.10 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                         ✔
        Members Association
        PO Box 845189                                                                    ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                             Last 4 digits of account number
        Dallas, TX 75284
       City                             State    ZIP Code


        Eastern Account System                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                             Line   4.1   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                         ✔
        Attn: President and/or CEO
        75 Glen Road Ste 310                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                             Last 4 digits of account number
        Sandy Hook, CT 06482-0000
       City                             State    ZIP Code


        Eastern Account System of CT                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                             Line   4.1   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                         ✔
        Attn: President and/or CEO
        3 Corporate Dr Ste 2                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                             Last 4 digits of account number
        Danbury, CT 06810
       City                             State    ZIP Code




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              page 14 of 17
              Case 20-21399             Doc 1      Filed 12/04/20           Entered 12/04/20 15:54:18                      Page 44 of 82


 Debtor 1              James            D.                    Hapgood
 Debtor 2              Wendy            A.                    Hapgood                                         Case number (if known)
                       First Name        Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Firstsource Advantage LLC                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: President and/or CEO
        205 Bryant Woods South                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number
        Amherst, NY 14228-0000
       City                               State    ZIP Code


        Hartford Healthcare                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn President and/or CEO
        PO Box 419032                                                                      ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number
        Boston, MA 02241
       City                               State    ZIP Code


        LTD Financial Services                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: President and/or CEO
        7322 Southwest Fre Suite 1600                                                      ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number
        Houston, TX 77074-0000
       City                               State    ZIP Code


        LTD Financial Services LP                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: President and/or CEO
        3200 Wilcrest Suite 600                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number
        Houston, TX 77042-6000
       City                               State    ZIP Code


        Midland Credit Management                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn President and/or CEO
        350 Camino De La Reina Ste 100                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number
        San Diego, CA 92108-0000
       City                               State    ZIP Code


        Midland Credit Management Inc                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn: President and/or CEO
        PO Box 301030                                                                      ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number
        Los Angeles, CA 90030-1030
       City                               State    ZIP Code


        Nationwide Credit Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                               Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                           ✔
        Attn President and/or CEO
        PO Box 15131                                                                       ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                               Last 4 digits of account number
        Wilmington, DE 19850
       City                               State    ZIP Code




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 15 of 17
              Case 20-21399            Doc 1        Filed 12/04/20           Entered 12/04/20 15:54:18                      Page 45 of 82


 Debtor 1              James              D.                   Hapgood
 Debtor 2              Wendy              A.                   Hapgood                                         Case number (if known)
                       First Name         Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Nationwide Credit Inc.                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn President and/or CEO
        PO Box 15130                                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number
        Wilmington, DE 19850
       City                                State    ZIP Code


        Northstar Location Services                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: President and/or CEO
        4285 Genesee Street                                                                 ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number
        Buffalo, NY 14225-1943
       City                                State    ZIP Code


        Transworld Systems Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line   4.8   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn: President and/or CEO
        500 Virginia Drive Suite 514                                                        ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number
        Fort Washington, PA 19034-0000
       City                                State    ZIP Code


        WebBank                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line 4.18 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Attn President and/or CEO
        215 South State Street Ste 1000                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number
        Salt Lake City, UT 84111
       City                                State    ZIP Code




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 16 of 17
             Case 20-21399                 Doc 1         Filed 12/04/20         Entered 12/04/20 15:54:18                   Page 46 of 82


 Debtor 1              James                D.                     Hapgood
 Debtor 2              Wendy                A.                     Hapgood                                     Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                    $322,513.31
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $322,513.31




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 17 of 17
                  Case 20-21399                 Doc 1      Filed 12/04/20             Entered 12/04/20 15:54:18                        Page 47 of 82

 Fill in this information to identify your case:

     Debtor 1                   James                D.                 Hapgood
                                First Name           Middle Name        Last Name

     Debtor 2                   Wendy                A.                 Hapgood
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                         District of Connecticut

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1                                                                                              Apartment lease
        Andrew Lavallee
        Name
        161 Lake Road
        Number     Street
        Jewett City, CT 06351
        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                 Case 20-21399                    Doc 1         Filed 12/04/20            Entered 12/04/20 15:54:18                   Page 48 of 82

 Fill in this information to identify your case:

  Debtor 1                        James                   D.                 Hapgood
                                 First Name              Middle Name         Last Name

  Debtor 2                        Wendy                   A.                 Hapgood
  (Spouse, if filing)            First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                                 District of Connecticut

  Case number                                                                                                                               ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ❑No
        ✔Yes. In which community state or territory did you live? Nevada
        ❑                                                                                               . Fill in the name and current address of that person.
               Hapgood, Wendy A.
               Name of your spouse, former spouse, or legal equivalent
               50 Aspinook Street Apt A
               Number          Street
               Jewett City, CT 06351
               City                                   State    ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1                                                                                                             ❑Schedule D, line
      Name
                                                                                                                ❑Schedule E/F, line
      Number          Street                                                                                    ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1
               Case 20-21399                  Doc 1      Filed 12/04/20             Entered 12/04/20 15:54:18                          Page 49 of 82

 Fill in this information to identify your case:

  Debtor 1                   James                  D.                 Hapgood
                             First Name            Middle Name         Last Name

  Debtor 2                    Wendy                A.                  Hapgood
  (Spouse, if filing)        First Name            Middle Name         Last Name                                                 Check if this is:

  United States Bankruptcy Court for the:                           District of Connecticut                                      ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                          chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status            ✔Employed ❑Not Employed
                                                                            ❑                                                  ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name              BJs Wholesale Club                                 Lowe's Home Centers
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address           PO Box 5230                                        1000 Lowe's Blvd
     Occupation may include student                                          Number Street                                      Number Street
     or homemaker, if it applies.




                                                                            Westborough, MA 01581                              Mooresville, NC 28117
                                                                             City                      State    Zip Code        City                    State      Zip Code
                                               How long employed there? 10 months                                               8 months


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1     For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.               2.               $2,140.75                 $3,030.19

 3. Estimate and list monthly overtime pay.                                                   3.   +               $0.00   +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                              4.               $2,140.75                 $3,030.19




Official Form 106I                                                            Schedule I: Your Income                                                                   page 1
                Case 20-21399                             Doc 1              Filed 12/04/20                     Entered 12/04/20 15:54:18                  Page 50 of 82

 Debtor 1                  James                           D.                                  Hapgood
 Debtor 2                  Wendy                           A.                                  Hapgood                                         Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $2,140.75               $3,030.19
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $124.76                  $397.78
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.              $128.44                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.              $816.36                  $652.82
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.              $1,069.55               $1,050.60
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $1,071.20               $1,979.60
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $1,071.20   +            $1,979.60        =       $3,050.80

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $3,050.80
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
               Case 20-21399                  Doc 1           Filed 12/04/20             Entered 12/04/20 15:54:18                      Page 51 of 82

 Fill in this information to identify your case:

  Debtor 1                   James                    D.                     Hapgood
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                    Wendy                   A.                     Hapgood                               ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                               District of Connecticut

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                        $650.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                       $100.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
               Case 20-21399                Doc 1          Filed 12/04/20            Entered 12/04/20 15:54:18            Page 52 of 82

 Debtor 1              James                  D.                       Hapgood
 Debtor 2              Wendy                  A.                       Hapgood                               Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                          $0.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                       $200.00

       6b. Water, sewer, garbage collection                                                                        6b.                        $46.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $225.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                        $650.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                        $100.00

 10. Personal care products and services                                                                           10.                       $225.00

 11.   Medical and dental expenses                                                                                 11.                       $105.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $375.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $75.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                        $0.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                      $156.00

       15d. Other insurance. Specify:                       car tax                                                15d.                       $40.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                         $0.00

 17. Installment or lease payments:
                                                                                                                   17a.                        $0.00
       17a. Car payments for Vehicle 1
                                                                                                                   17b.                        $0.00
       17b. Car payments for Vehicle 2
                                                                                                                   17c.                        $0.00
       17c. Other. Specify:
                                                                                                                   17d.                        $0.00
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00


Official Form 106J                                                               Schedule J: Your Expenses                                             page 2
             Case 20-21399                 Doc 1        Filed 12/04/20             Entered 12/04/20 15:54:18             Page 53 of 82

 Debtor 1              James                D.                      Hapgood
 Debtor 2              Wendy                A.                      Hapgood                                 Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +              $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.               $2,947.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.               $2,947.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.               $3,050.80

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –          $2,947.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                $103.80
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                         page 3
                 Case 20-21399                          Doc 1              Filed 12/04/20                       Entered 12/04/20 15:54:18                                     Page 54 of 82

 Fill in this information to identify your case:

  Debtor 1                         James                          D.                         Hapgood
                                  First Name                    Middle Name                 Last Name

  Debtor 2                          Wendy                        A.                          Hapgood
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                              District of Connecticut

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                            $2,600.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $20,187.86


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                         $22,787.86



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                  $26,467.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $322,513.31


                                                                                                                                                                  Your total liabilities                    $348,980.31

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $3,050.80


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $2,947.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
              Case 20-21399                 Doc 1         Filed 12/04/20             Entered 12/04/20 15:54:18                         Page 55 of 82

 Debtor 1             James                  D.                       Hapgood
 Debtor 2             Wendy                  A.                       Hapgood                                             Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
   ✔
   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)



    9d. Student loans. (Copy line 6f.)



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +


    9g. Total. Add lines 9a through 9f.




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
                Case 20-21399                 Doc 1      Filed 12/04/20          Entered 12/04/20 15:54:18                      Page 56 of 82

 Fill in this information to identify your case:

  Debtor 1                   James                 D.               Hapgood
                             First Name            Middle Name      Last Name

  Debtor 2                    Wendy                A.               Hapgood
  (Spouse, if filing)        First Name            Middle Name      Last Name

  United States Bankruptcy Court for the:                        District of Connecticut

  Case number                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                               12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                             . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                      (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ James D. Hapgood                                              ✘ /s/ Wendy A. Hapgood
        James D. Hapgood, Debtor 1                                         Wendy A. Hapgood, Debtor 2


        Date 12/04/2020                                                    Date 12/04/2020
                MM/ DD/ YYYY                                                     MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
               Case 20-21399                  Doc 1         Filed 12/04/20             Entered 12/04/20 15:54:18                 Page 57 of 82

 Fill in this information to identify your case:

  Debtor 1                   James                 D.                   Hapgood
                             First Name            Middle Name          Last Name

  Debtor 2                    Wendy                A.                   Hapgood
  (Spouse, if filing)        First Name            Middle Name          Last Name

  United States Bankruptcy Court for the:                           District of Connecticut

  Case number                                                                                                                           ❑   Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                                 Dates Debtor 1 lived     Debtor 2:                                            Dates Debtor 2 lived
                                                                there                                                                         there


                                                                                        ✔ Same as Debtor 1
                                                                                        ❑                                                    ✔ Same as Debtor 1
                                                                                                                                             ❑
     100 Pulsipher Lane #2201                                 From 05/2016                                                                  From
    Number      Street
                                                              To    08/2019               Number      Street                                To

     Mesquite, NV 89027
    City                               State ZIP Code
                                                                                          City                         State ZIP Code


                                                                                        ✔ Same as Debtor 1
                                                                                        ❑                                                    ✔ Same as Debtor 1
                                                                                                                                             ❑
     7 Phillips Street                                        From 09/2019                                                                  From
    Number      Street
                                                              To    01/2020               Number      Street                                To

     Plainfield, CT 06374
    City                               State ZIP Code
                                                                                          City                         State ZIP Code



  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ❑ No
    ✔ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).
    ❑

Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
             Case 20-21399                 Doc 1        Filed 12/04/20              Entered 12/04/20 15:54:18                           Page 58 of 82

Debtor 1            James                D.                       Hapgood
Debtor 2            Wendy                A.                       Hapgood                                             Case number (if known)
                    First Name           Middle Name              Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $15,606.26            bonuses, tips                         $27,367.85
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ✔ Operating a business
                                                                                                               ❑                                        (24,142.00)

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $26,870.00            bonuses, tips                         $30,013.49
    (January 1 to December 31, 2019         )
                                     YYYY          ❑Operating a business                                       ✔ Operating a business
                                                                                                               ❑                                          (3,411.00)


    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $25,497.96            bonuses, tips                         $39,223.96
    (January 1 to December 31, 2018         )
                                     YYYY          ❑Operating a business                                       ✔ Operating a business
                                                                                                               ❑                                        (15,429.00)



  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2019         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2018         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
             Case 20-21399                        Doc 1        Filed 12/04/20             Entered 12/04/20 15:54:18                       Page 59 of 82

Debtor 1            James                    D.                        Hapgood
Debtor 2            Wendy                    A.                        Hapgood                                            Case number (if known)
                    First Name                   Middle Name              Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ✔ No.
    ❑          Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ❑Yes.      Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                                  Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                  payment

                                                                                                                                             ❑Mortgage
             Creditor's Name                                                                                                                 ❑Car
                                                                                                                                             ❑Credit card
             Number      Street                                                                                                              ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
                                                                                                                                             ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
              Case 20-21399                 Doc 1        Filed 12/04/20              Entered 12/04/20 15:54:18                          Page 60 of 82

Debtor 1            James                  D.                      Hapgood
Debtor 2            Wendy                  A.                      Hapgood                                              Case number (if known)
                    First Name             Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Nature of the case                           Court or agency                                  Status of the case

    Case title                                                                                                                                   ❑Pending
                                                                                                Court Name                                       ❑On appeal
                                                                                                                                                 ❑Concluded
                                                                                                Number       Street
    Case number

                                                                                                City                      State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
             Case 20-21399                 Doc 1          Filed 12/04/20           Entered 12/04/20 15:54:18                        Page 61 of 82

Debtor 1            James                 D.                       Hapgood
Debtor 2            Wendy                 A.                       Hapgood                                         Case number (if known)
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date            Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was     Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
             Case 20-21399                    Doc 1         Filed 12/04/20            Entered 12/04/20 15:54:18                   Page 62 of 82

Debtor 1             James                   D.                      Hapgood
Debtor 2             Wendy                   A.                      Hapgood                                         Case number (if known)
                     First Name              Middle Name             Last Name

     Gifts with a total value of more than $600 per          Describe the gifts                                          Dates you gave       Value
     person                                                                                                              the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                             State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that       Describe what you contributed                                   Date you              Value
     total more than $600                                                                                           contributed



    Charity’s Name




    Number      Street



    City                     State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and           Describe any insurance coverage for the loss                     Date of your loss      Value of property lost
     how the loss occurred                        Include the amount that insurance has paid. List pending
                                                  insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
             Case 20-21399                 Doc 1        Filed 12/04/20           Entered 12/04/20 15:54:18                      Page 63 of 82

Debtor 1            James                D.                      Hapgood
Debtor 2            Wendy                A.                      Hapgood                                          Case number (if known)
                    First Name            Middle Name            Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                 Description and value of any property transferred              Date payment or         Amount of payment
     Action Advocacy, P.C.                                                                                      transfer was made
    Person Who Was Paid                         Attorney’s Fee
                                                                                                               3/12/2020                            $2,500.00
     One Crouch Street
    Number     Street




     Groton, CT 06340-3782
    City                     State   ZIP Code
     office@actionadvocacy.com
    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of any property transferred              Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                     State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ❑No
    ✔Yes. Fill in the details.
    ❑




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
              Case 20-21399                Doc 1       Filed 12/04/20            Entered 12/04/20 15:54:18                        Page 64 of 82

Debtor 1            James                D.                     Hapgood
Debtor 2            Wendy                A.                     Hapgood                                           Case number (if known)
                    First Name           Middle Name            Last Name

                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made
     Insurance Auto Auctions                   2012 Chevrolet Captiva. $700.00             $700.00
    Person Who Received Transfer                                                                                                             04/2020
     2 Westbrook Corporate Center Ste 500
    Number      Street


    Westchester, IL 60154
    City                    State   ZIP Code


    Person's relationship to you
     None




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                Last 4 digits of account number          Type of account or        Date account was            Last balance
                                                                                         instrument                closed, sold, moved, or     before closing or
                                                                                                                   transferred                 transfer

    Wells Fargo
                                                                                                                     01/02/2020                          $0.00
                                                                                       ❑Checking
    Name of Financial Institution               XXXX– 7         4    1      7
     PO Box 6995                                                                       ✔Savings
                                                                                       ❑
    Number      Street
                                                                                       ❑Money market
                                                                                       ❑Brokerage
                                                                                       ❑Other
     Portland, OR 97228
    City                   State    ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8
              Case 20-21399                Doc 1       Filed 12/04/20              Entered 12/04/20 15:54:18                      Page 65 of 82

Debtor 1            James                D.                    Hapgood
Debtor 2            Wendy                A.                    Hapgood                                             Case number (if known)
                    First Name           Middle Name           Last Name

                                                Last 4 digits of account number             Type of account or      Date account was          Last balance
                                                                                            instrument              closed, sold, moved, or   before closing or
                                                                                                                    transferred               transfer

    Wells Fargo
                                                                                            ✔Checking
                                                                                                                     11/8/2019                        $0.00
                                                                                            ❑
    Name of Financial Institution               XXXX– 0        1    4        3
     PO Box 6995                                                                            ❑Savings
    Number      Street
                                                                                            ❑Money market
                                                                                            ❑Brokerage
                                                                                            ❑Other
     Portland, OR 97228
    City                   State    ZIP Code

     Bank of America
                                                                                            ✔Checking
                                                                                                                     04/11/2020                    $1,487.88
                                                                                            ❑
    Name of Financial Institution               XXXX– 6        7    8        7
                                                                                            ❑Savings
    Number      Street                                                                      ❑Money market
                                                                                            ❑Brokerage
                                                                                            ❑Other
     Norwich, CT 06360
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else had access to it?                        Describe the contents                      Do you still have
                                                                                                                                              it?

                                                                                                                                              ❑No
    Name of Financial Institution               Name
                                                                                                                                              ❑Yes

    Number      Street                          Number     Street



                                                City                 State       ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
             Case 20-21399                 Doc 1          Filed 12/04/20              Entered 12/04/20 15:54:18                          Page 66 of 82

Debtor 1            James                 D.                       Hapgood
Debtor 2            Wendy                 A.                       Hapgood                                               Case number (if known)
                    First Name            Middle Name               Last Name

                                                    Who else has or had access to it?                 Describe the contents                              Do you still have
                                                                                                                                                         it?

                                                                                                                                                       ❑No
    Name of Storage Facility                       Name
                                                                                                                                                       ❑Yes

    Number     Street                              Number      Street



                                                   City                   State    ZIP Code

    City                   State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Where is the property?                            Describe the property                              Value


    Owner's Name
                                                   Number      Street


    Number     Street

                                                   City                   State    ZIP Code


    City                   State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 10
             Case 20-21399                Doc 1       Filed 12/04/20               Entered 12/04/20 15:54:18               Page 67 of 82

Debtor 1            James               D.                      Hapgood
Debtor 2            Wendy               A.                      Hapgood                                       Case number (if known)
                    First Name          Middle Name             Last Name

                                               Governmental unit                       Environmental law, if you know it                Date of notice


    Name of site                              Governmental unit



    Number       Street                       Number       Street


                                              City                  State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Governmental unit                       Environmental law, if you know it                Date of notice


    Name of site                              Governmental unit



    Number       Street                       Number       Street


                                              City                  State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Court or agency                          Nature of the case                              Status of the case


    Case title
                                              Court Name
                                                                                                                                        ❑Pending
                                                                                                                                        ❑On appeal
                                                                                                                                        ❑Concluded
                                              Number       Street


    Case number
                                              City                  State   ZIP Code




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 11
                Case 20-21399                 Doc 1         Filed 12/04/20              Entered 12/04/20 15:54:18                       Page 68 of 82

Debtor 1             James                  D.                        Hapgood
Debtor 2             Wendy                  A.                        Hapgood                                              Case number (if known)
                     First Name             Middle Name               Last Name
 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ✔ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑
           ✔ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ❑No. None of the above applies. Go to Part 12.
    ✔Yes. Check all that apply above and fill in the details below for each business.
    ❑
                                                      Describe the nature of the business                          Employer Identification number
     The Amused Owl LLC                                                                                            Do not include Social Security number or ITIN.
    Name
                                                     Gift Store
                                                                                                                    EIN:   8   4 – 2    8   8   2   4    4   9
     385 Southbridge St
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From 08/19/2019      To 03/09/2020
     Auburn, MA 01501
    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
    Wendy Ann Hapgood DBA The Amused                                                                               Do not include Social Security number or ITIN.
    Owl
                                                     Gift Store
    Name                                                                                                            EIN:   3   8 – 3    9   0   7   4    1   0


    Number        Street                              Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From 08/2017         To 08/2019


    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
     The Amused Owl LLC                                                                                            Do not include Social Security number or ITIN.
    Name
                                                     Gift Store
                                                                                                                    EIN:   8   4 – 2    8   8   2   4    4   9
     385 Southbridge St
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From 08/19/2019      To 03/09/2020
     Auburn, MA 01501
    City                     State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ❑No
    ✔Yes. Fill in the details below.
    ❑




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
               Case 20-21399                Doc 1       Filed 12/04/20             Entered 12/04/20 15:54:18                     Page 69 of 82

Debtor 1            James                 D.                      Hapgood
Debtor 2            Wendy                 A.                      Hapgood                                         Case number (if known)
                    First Name            Middle Name             Last Name

                                                  Date issued


    Simon Property Group                         07/20/2019
    Name                                         MM / DD / YYYY


    225 West Washington Street
    Number       Street




    Indianapolis, IN 46204
    City                     State   ZIP Code




 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘ /s/ James D. Hapgood                                              ✘ /s/ Wendy A. Hapgood
           Signature of James D. Hapgood, Debtor 1                            Signature of Wendy A. Hapgood, Debtor 2


           Date 12/04/2020                                                    Date 12/04/2020




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                         Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                                 Declaration, and Signature (Official Form 119).
               Case 20-21399                  Doc 1      Filed 12/04/20               Entered 12/04/20 15:54:18                  Page 70 of 82

 Fill in this information to identify your case:

  Debtor 1                   James                 D.                  Hapgood
                             First Name            Middle Name         Last Name

  Debtor 2                    Wendy                A.                  Hapgood
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                           District of Connecticut

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral              What do you intend to do with the property that secures a Did you claim the property as
                                                                            debt?                                                     exempt on Schedule C?

    Creditor’s                                                              ✔ Surrender the property.
                                                                            ❑                                                             ✔ No
                                                                                                                                          ❑
    name:                 Diamond Resorts Financial Svs
                                                                            ❑ Retain the property and redeem it.                          ❑ Yes
    Description of
    property
                          7000 Points
                          Cancun Resort- LV 8335 S Las Vegas Blvd
                                                                            ❑ Retain the property and enter into a
                                                                                   Reaffirmation Agreement.
    securing debt:        Las Vegas, NV 89123
                                                                            ❑ Retain the property and [explain]:




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                               page 1
             Case 20-21399               Doc 1        Filed 12/04/20            Entered 12/04/20 15:54:18                      Page 71 of 82

 Debtor 1            James                D.                      Hapgood
 Debtor 2            Wendy                A.                      Hapgood                                         Case number (if known)
                     First Name           Middle Name             Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:             Lavallee, Andrew                                                                                      ✔ No
                                                                                                                                     ❑
                                                                                                                                     ❑ Yes
    Description of leased
    property:                  Apartment lease

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



  ✘ /s/ James D. Hapgood                                        ✘ /s/ Wendy A. Hapgood
      Signature of Debtor 1                                         Signature of Debtor 2


      Date 12/04/2020                                               Date 12/04/2020
             MM/ DD/ YYYY                                                  MM/ DD/ YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                               page 2
          Case 20-21399                 Doc 1         Filed 12/04/20                Entered 12/04/20 15:54:18                        Page 72 of 82

B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                       District of Connecticut

In re
Hapgood, James D.                                                                                                       Case No.
Hapgood, Wendy A.                                                                                                       Chapter         7
Debtor(s)


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $2,500.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $2,500.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
           bankruptcy;
     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
        Specifically not included in Attorney Falvey's legal representation are the following:
        1) Representation in any Adversary Proceedings
        2) Appeals
        3) More than one 341 Hearing
        4) Signing any Reaffirmation Agreements for any debt
        5) Redemptions of Property
        6) Audit by Trustee, U.S. Trustee, or any creditor
        7) Document copying or retrieval
        8) Letters to the Trustee, U.S. Trustee, or any creditor
        9) Counseling regarding credit report inaccuracies or credit scores
        10) Voiding or Avoiding any lien
        11) Amending bankruptcy petition
        12) Any attendance at Court other than the 341 Meeting of Creditors
        Client understands and agrees that a separate written retainer agreement will have to be agreed upon and signed by client and
        Attorney Falvey before legal representation can be obtained by client in any of the above matters numbered 1-12.


        Attorney Falvey can charge client for phone calls, email, etc. when the total time expended by Attorney Falvey has exceeded the
        estimated time quoted in his initial retainer agreement for representation and his hourly rate is $450.00 per hour. See signed
        Retainer Agreement which includes any Amendment to the Retainer Agreement.
Case 20-21399     Doc 1      Filed 12/04/20        Entered 12/04/20 15:54:18               Page 73 of 82
                                              CERTIFICATION

          I certify that the foregoing is a complete statement of any agreement or arrangement for
        payment to me for representation of the debtor(s) in this bankruptcy proceeding.

        12/04/2020                          /s/ David F. Falvey
        Date                                    Signature of Attorney
                                                                                   David F. Falvey
                                                                                Bar Number: 08516
                                                                             Action Advocacy, P.C.
                                                                                 One Crouch Street
                                                                             Groton, CT 06340-3782
                                                                             Phone: (860) 449-1510
                                                                                Fax: (860) 449-8046

                                            Action Advocacy, P.C.
                                                Name of law firm
       Case 20-21399             Doc 1         Filed 12/04/20              Entered 12/04/20 15:54:18                        Page 74 of 82

                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                            DISTRICT OF CONNECTICUT
                                                               HARTFORD DIVISION

IN RE: Hapgood, James D.                                                                    CASE NO
       Hapgood, Wendy A.
                                                                                            CHAPTER 7




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      12/04/2020              Signature                                   /s/ James D. Hapgood
                                                                             James D. Hapgood, Debtor


Date      12/04/2020              Signature                                 /s/ Wendy A. Hapgood
                                                                          Wendy A. Hapgood, Joint Debtor
Case 20-21399   Doc 1   Filed 12/04/20   Entered 12/04/20 15:54:18    Page 75 of 82


                                Altus Receivables
                                Management
                                Attn President and/or CEO
                                2400 Veterans Memorial Blvd Ste 300
                                Kenner, LA 70062


                                American Ambulance Service
                                Attn: President and/or CEO
                                One American Way
                                Norwich, CT 06360-0000



                                American Express
                                Attn: President and/or CEO
                                PO Box 981537
                                El Paso, TX 79998-1535



                                American Express
                                Attn: President and/or CEO
                                P. O. Box 1270
                                Newark, NJ 07101-1270



                                American Express
                                Attn President and/or CEO
                                PO Box 297879
                                Fort Lauderdale, FL 33329



                                Arcadia Financial
                                Attn: President and/or CEO
                                2208 Highway 121 Suite 1
                                Bedford, TX 76021-5981



                                Arcadia Recovery
                                Attn President and/or CEO
                                PO Box 1280
                                Oaks, PA 19456



                                Arcadia Recovery Bureau
                                Attn President and/or CEO
                                PO Box 150506
                                Hartford, CT 06115
Case 20-21399   Doc 1   Filed 12/04/20   Entered 12/04/20 15:54:18   Page 76 of 82


                                ARSI
                                Attn President and/or CEO
                                555 St Charles Dr Ste 100
                                Thousand Oaks, CA 91360



                                Atlantic Collection Agency
                                Attn: President and/or CEO
                                P. O. Box 730
                                East Lyme, CT 06333-0000



                                Avanti Press
                                Attn President and/or CEO
                                PO Box 67000
                                Detroit, MI 48267



                                Barclaycard Card Services
                                Attn: President and/or CEO
                                P.O. Box 13337
                                Philadelphia, PA 19101-3337



                                Barclays
                                Attn: President and/or CEO
                                PO Box 8803
                                Wilmington, DE 19899-8803



                                Best Buy
                                Attn: President and/or CEO
                                P.O. Box 6497
                                Sioux Falls, SD 57117-0000



                                Best Buy Credit Services
                                Attn: President and/or CEO
                                PO Box 688911
                                Des Moines, IA 50368-8911



                                Best Buy/ CBNA
                                Attn President and/or CEO
                                5800 South Corporate Place
                                Sioux Falls, SD 57108
Case 20-21399   Doc 1   Filed 12/04/20   Entered 12/04/20 15:54:18   Page 77 of 82


                                Capital Management Services
                                Attn: President and/or CEO
                                726 Exchange Street Suite 700
                                Buffalo, NY 14210-0000



                                Capital Management Services
                                LP
                                Attn: President and/or CEO
                                698 1/2 South Ogden Street
                                Buffalo, NY 14206-2317


                                Capital One Bank
                                Attn: President and/or CEO
                                P.O. Box 30285
                                Salt Lake City, UT 84130-0285



                                Capital One Bank USA
                                Attn: President and/or CEO
                                P.O. Box 30281
                                Salt Lake City, UT 84130-0281



                                Cardiology PC
                                Attn President and/or CEO
                                PO Box 14000
                                Belfast, ME 04915



                                Century Financial Serives,Inc
                                Attn: President and/or CEO
                                23 Maiden Lane P. O. Box 98
                                North Haven, CT 06473-0098



                                CKS Financial
                                Attn: President and/or CEO
                                P.O. Box 2856
                                Chesapeake, VA 23327-2856



                                Credit Control LLC
                                Attn: President and/or CEO
                                5757 Phatom Drive Ste 330
                                Hazelwood, MO 63042-0000
Case 20-21399   Doc 1   Filed 12/04/20   Entered 12/04/20 15:54:18   Page 78 of 82


                                Credit Control LLC
                                Attn: President and/or CEO
                                P.O. Box 488
                                Hazelwood, MO 63042-0000



                                CT Heart Physicians Inc.
                                Attn: President and/or CEO
                                P.O. Box 262
                                Windsor, CT 06095-0262



                                Diamond Resorts
                                Assessment Fee Department
                                PO Box 8526
                                Coral Springs, FL 33075



                                Diamond Resorts
                                Attn President and/or CEO
                                PO Box 847344
                                Los Angeles, CA 90084



                                Diamond Resorts Financial
                                Svs
                                Attn President and/or CEO
                                10600 West Charleston Blvd
                                Las Vegas, NV 89135


                                Diamond Resorts US
                                Collection
                                Members Association
                                PO Box 845189
                                Dallas, TX 75284


                                Discover
                                Attn President and/or CEO
                                PO Box 30945
                                Salt Lake City, UT 84130-0945



                                Discover Bank
                                Attn: President and/or CEO
                                P.O. Box 15316
                                Wilmington, DE 19850-5316
Case 20-21399   Doc 1   Filed 12/04/20   Entered 12/04/20 15:54:18   Page 79 of 82


                                Eastern Account System
                                Attn: President and/or CEO
                                75 Glen Road Ste 310
                                Sandy Hook, CT 06482-0000



                                Eastern Account System of CT
                                Attn: President and/or CEO
                                3 Corporate Dr Ste 2
                                Danbury, CT 06810



                                Equifax
                                Attn: President and/or CEO
                                P. O. Box 105851
                                Atlanta, GA 30348



                                Experian
                                Attn: President and/or CEO
                                P. O. Box 2002
                                Allen, TX 75013



                                Firstsource Advantage LLC
                                Attn: President and/or CEO
                                205 Bryant Woods South
                                Amherst, NY 14228-0000



                                Ganz
                                Attn President and/or CEO
                                PO Box 530
                                Buffalo, NY 14240



                                Hartford Healthcare
                                Attn: President and/or CEO
                                P.O. Box 419008
                                Boston, MA 02241-9032



                                Hartford Healthcare
                                Attn President and/or CEO
                                PO Box 419032
                                Boston, MA 02241
Case 20-21399   Doc 1   Filed 12/04/20   Entered 12/04/20 15:54:18   Page 80 of 82


                                Kohls
                                Attn: President and/or CEO
                                P. O. Box 3115
                                Milwaukee, WI 53201-3115



                                Lending Club
                                Attn: President and/or CEO
                                71 Stevenseon Street Ste 1000
                                San Francisco, CA 94105-0000



                                Lending Club Corporation
                                Attn President and/or CEO
                                595 Market Street Ste 400
                                San Francisco, CA 94105



                                LTD Financial Services
                                Attn: President and/or CEO
                                7322 Southwest Fre Suite 1600
                                Houston, TX 77074-0000



                                LTD Financial Services LP
                                Attn: President and/or CEO
                                3200 Wilcrest Suite 600
                                Houston, TX 77042-6000



                                Melissa & Doug LLC
                                Attn President and/or CEO
                                PO Box 590
                                Westport, CT 06881



                                Mesa View Regional Hospital
                                Attn President and/or CEO
                                PO Box 1280
                                Oaks, PA 19456



                                Midland Credit Management
                                Attn President and/or CEO
                                350 Camino De La Reina Ste 100
                                San Diego, CA 92108-0000
Case 20-21399   Doc 1   Filed 12/04/20    Entered 12/04/20 15:54:18          Page 81 of 82


                                Midland Credit Management
                                Inc
                                Attn: President and/or CEO
                                PO Box 301030
                                Los Angeles, CA 90030-1030


                                Midstate Radiology Assoc
                                Attn: President and/or CEO
                                101 North Plains Industrial Rd Building 1A
                                Wallingford, CT 06492-0000



                                Nationwide Credit Inc.
                                Attn President and/or CEO
                                PO Box 15131
                                Wilmington, DE 19850



                                Nationwide Credit Inc.
                                Attn President and/or CEO
                                PO Box 15130
                                Wilmington, DE 19850



                                Northstar Location Services
                                Attn: President and/or CEO
                                4285 Genesee Street
                                Buffalo, NY 14225-1943



                                Reeves International
                                Attn President and/or CEO
                                14 Industrial Rd
                                Pequannock, NJ 07440



                                Simon Property Group
                                Attn President and/or CEO
                                225 West Washington Street
                                Indianapolis, IN 46204



                                Spectrum Business
                                Attn President and/or CEO
                                PO Box 7173
                                Pasadena, CA 91109
Case 20-21399   Doc 1   Filed 12/04/20   Entered 12/04/20 15:54:18   Page 82 of 82


                                TDS
                                Attn President and/or CEO
                                PO Box 628396
                                Middleton, WI 53562



                                Transunion
                                ATTN: President and/or CEO
                                P. O. BOX 1000
                                Chester, PA 19022



                                Transworld Systems Inc.
                                Attn: President and/or CEO
                                500 Virginia Drive Suite 514
                                Fort Washington, PA 19034-0000



                                WebBank
                                Attn President and/or CEO
                                215 South State Street Ste 1000
                                Salt Lake City, UT 84111



                                Yelp for Business
                                Attn President and/or CEO
                                140 New Montgomery
                                San Francisco, CA 94105
